Citation Nr: 0101701	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-20 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a right 
patellectomy, currently evaluated as 10 percent disabling.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability is manifested by 
complaints of pain without evidence of limitation of motion, 
instability or recurrent subluxation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right patellectomy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

Historically, the RO, in an October 1974 rating decision, 
granted service connection for residuals of a right 
patellectomy, evaluated as 10 percent disabling from June 22, 
1974.  The award was based on the service medical records 
which showed that the veteran underwent a patellectomy of the 
right knee in August 1973 as well as a report of VA 
examination in September 1974 which revealed full range of 
motion of the knee joint and no evidence of joint effusion or 
tenderness.  The 10 percent evaluation has been continued to 
date.

The veteran's claim for an increased rating for his service-
connected disability at issue was received on January 13, 
1999.  As such, the rating period for consideration on appeal 
is from January 13, 1998, one year prior to the date of 
receipt of the reopened increased rating claim.  See 
38 C.F.R. § 3.400(o)(2) (2000).  

On VA examination in February 1999, the veteran complained of 
daily pain, stiffness and edema in the right knee.  He stated 
that the swelling was noted after strenuous activity like 
mowing the lawn.  He took Ibuprofen 200mg every four hours 
almost daily.  He stated that the severity, frequency, and 
duration of flare-ups of joint pain depended on his degree of 
activity.  The precipitating factors included holding the 
knee in one position for too long as well as standing, 
walking, or any sort of strenuous activity on his feet.  He 
indicated that he occasionally wore a right knee brace.  He 
stated that on a daily basis he was unable to squat or lift 
anything.  Driving a car for any distance was very difficult.  
He could not run or ride a bike.  He stated that at work he 
was unable to do what was asked of him due to his knee as 
well as his back discomfort.  

Physical examination revealed that once the veteran was in a 
squatting position he was unable to get up.  He did have pain 
as well as edema with repetitive use during flare ups.  There 
was no edema, effusion or painful motion during the 
examination.  There was no instability or guarding of 
movement noted.  There was a normal gait.  There were no 
functional limitations appreciated during the examination.  
Range of motion of the right knee was 0 to 140 degrees with 
no crepitus or edema noted.  There was good stability of the 
lateral collateral ligaments.  Lachman's and McMurray's tests 
were negative.  X-rays of the right knee indicated surgical 
removal of the patella with multiple bony and calcific 
densities noted.  There was calcification of the medial and 
lateral menisci.  The diagnoses were surgical removal of the 
right patella and chondrocalcinosis.  

In October 1999, the veteran testified that his right knee 
was far worse than noted during the VA examination.  He 
indicated that his right knee was unstable, had poor reflexes 
and was numb throughout the surgical cite.  He stated that 
the knee tendon would "dislocate" on flexion and 
spontaneously recover with full flexion.  He complained of 
recurrent giving way of the knee joint which was not helped 
by using a brace.  He took over-the-counter medication for 
inflammation.  See October 1999 hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5257 for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate recurrent subluxation or 
lateral instability; a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Limitation of knee flexion to 30 degrees warrants a 20 
percent rating; flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of knee extension to 15 degrees warrants a 20 
percent rating; limitation to 20 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Normal range of motion of the knee is 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.

Based on the symptoms and clinical findings and considering 
the nature of the original disability, it is the judgment of 
the Board that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the disability at 
issue.  On the most recent VA examination in February 1999 
the right knee was not limited to 30 degrees or less of 
flexion or at least 15 degrees of extension, which is 
required for a rating in excess of 10 percent based on 
limitation of motion.  On the contrary, the knee had full 
range of motion.  Thus, the limitation of motion of the 
veteran's right knee does not meet the criteria for a rating 
in excess of 10 percent under Diagnostic Codes 5260, 5261.  
Nor does the evidence reveal moderate or severe recurrent 
subluxation or lateral instability of the right knee 
necessary for a higher rating under Diagnostic Code 5257.  
The February 1999 VA examination found no instability or 
subluxation on clinical evaluation.  

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, while the veteran reported having pain as well 
as edema with repetitive use during flare-ups, the February 
1999 VA examination found no evidence of weakened movement, 
excess fatigability, or incoordination of the knee.  There 
were also no functional limitations appreciated.  Thus, the 
current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provision 
of 38 C.F.R. § 4.7, an evaluation in excess of 10 percent is 
not warranted.  

Accordingly, the Board concludes that based on the 
aforementioned evidence, the veteran's right knee disability 
picture does not more nearly approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5260, 5261, 5257.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107).


ORDER

Entitlement to an increased rating for residuals of a right 
patellectomy is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

